



Exhibit 10.30
Synovus Financial Corp.
Amended and Restated Clawback Policy


Any incentive compensation provided to executives will be subject to clawback if
the amount of compensation was based on a financial statement or a performance
metric that was materially inaccurate or for material failures in the management
of company financial, operational or reputational risks that result in or are
reasonably expected to result in a material adverse impact to Synovus Financial
Corp. or a business unit.
For these purposes, performance metrics include any metric, including corporate
financial results, used directly or indirectly to determine whether or not
incentive compensation is to be provided to an executive or group of executives
or to determine the amount of any such compensation.
With respect to inaccurate financial statements or performance metrics, the
portion of the incentive compensation that represents the excess over what would
have been provided if there had been no material inaccuracy in the financial
results or performance metrics will be subject to clawback. With respect to
failures in risk management, the Compensation Committee shall have discretion to
determine the amount subject to clawback; provided, however, that the maximum
amount subject to clawback for any executive shall be the amount of incentive
compensation awarded to such executive during the three (3) year period
preceding the date of the Compensation Committee’s determination of the clawback
amount. The Compensation Committee also retains discretion to determine that it
would not be in Synovus Financial Corp.’s best interests to enforce the
clawback.





